Citation Nr: 0308634	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  02-05 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a shoulder 
disorder. 

2.  Entitlement to service connection for status-post 
inguinal hernia surgery. 

3.  Entitlement to service connection for a lung disorder. 

4.  Entitlement to service connection for a chronic 
disability manifested by chest wall pain.

5.  Entitlement to service connection for macular 
degeneration.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
scarlet fever, claimed as a heart disorder and if so whether 
the reopened claim should be granted. 

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
scarlet fever, claimed as high blood pressure and if so 
whether the reopened claim should be granted. 

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back disability 
and, if so, whether the reopened claim should be granted. 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney-
at-law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
September 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

A review of the claims file reflects that the veteran's 
attorney has raised the claim of entitlement to a total 
disability rating for compensation purposes due to individual 
unemployability (TDIU).  As this issue has not been developed 
for appellate review, it is referred to the RO for 
appropriate action. 




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  Degenerative joint disease of the right shoulder was 
initially clinically demonstrated more than one year after 
the veteran's discharge from service, and has not been shown 
by competent evidence to be related to the appellant's 
service.

3.  Residuals of left inguinal hernia surgery were initially 
clinically demonstrated years after service, and have not 
been shown by competent evidence to be related to the 
veteran's military service. 

4.  Chronic obstructive pulmonary disease was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be related to the veteran's military 
service.

5.  A chronic disability manifested by chest pain has not 
been demonstrated by competent evidence. 

6.  Competent medical evidence establishes that the veteran's 
macular degeneration originated during his period of active 
military service.

7.  By an unappealed October 1994 determination, the RO 
denied the veteran's claims for service connection for 
residuals of scarlet fever, claimed as a heart disorder and 
high blood pressure.  

8.  Evidence received since the October 1994 RO determination 
is new, bears directly and substantially upon the claims of 
entitlement to service connection for residuals of scarlet 
fever, claimed as a heart disorder and high blood pressure, 
and, in conjunction with the evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.

9.  Residuals of scarlet fever, currently diagnosed as a 
heart murmur and hypertension had their onset during active 
service. 

10.  By an unappealed March 1957 rating decision, the RO 
denied the veteran's claim for service connection for a back 
disability.  

11.  Evidence received since the March 1957 RO determination 
is new, bears directly and substantially upon the claims of 
entitlement to service connection for a back disability, and, 
in conjunction with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

12.  Chronic back disability was initially demonstrated years 
after service and has not been shown by competent evidence to 
be related to service.


CONCLUSIONS OF LAW

1.  A chronic shoulder disability, currently diagnosed as 
degenerative joint disease of the right shoulder, was not 
incurred in or aggravated by active service, nor may its 
incurrence or aggravation during service be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1112, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.309 (2002); 67 Fed. 
Reg. 67792-677793 (Nov. 7, 2002) (to be codified in pertinent 
part at 38 C.F.R. § 3.307).

2.  Chronic residuals of left inguinal hernia surgery were 
not incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

3.  A chronic lung disorder, currently diagnosed as chronic 
obstructive pulmonary disease, was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).

4.  A chronic disability manifested by chest pain was not 
incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107, (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2002).

5.  Macular degeneration was incurred during the appellant's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).

6.  New and material evidence has been presented to reopen 
the claims of entitlement to service connection for a low 
back disability, and residuals of scarlet fever, claimed as a 
heart disorder and hypertension.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2002).

7.  A heart murmur, residual of scarlet fever, was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West Supp. 2002); 38 C.F.R. § 3.303 (2002).

8.  Hypertension, residual of scarlet fever, was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West Supp. 2002); 38 C.F.R. § 3.303 (2002).

9.  A chronic low back disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of the 
VA.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, VA has a duty to assist claimants in obtaining 
evidence necessary to substantiate their claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  
Therefore, the provisions of the VCAA are accordingly, 
applicable to the veteran's claims.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  Further, in this regard, 
it is noted that the veteran's request to reopen the claims 
for service connection for residuals of scarlet fever, 
claimed as a heart disorder and hypertension, and a back 
disability were received before August 29, 2001.  As such, 
these regulations, as in effect prior to August 29, 2001, are 
applicable to this appeal.

With respect to notice, in a November 2001 rating decision, a 
March 2002 statement of the case, and in a letter to the 
veteran from the Board, dated in February 2003, the appellant 
and his attorney were informed of the evidence needed to 
substantiate the claims, and were advised of VA assistance in 
the development of his claims.  In this regard, the Board 
informed the veteran that he was going to be scheduled for VA 
examinations in support of his claims.  The veteran was also 
requested to submit medical evidence from several physicians 
in support of his claims.  In response, the veteran's 
attorney, in a written argument dated in February 2003, 
requested that the veteran not be scheduled for any 
additional VA examinations.  He requested that all of the 
veteran's claims be adjudicated based on the evidence of 
record.  The Board believes that it is clear that the VA duty 
to notify has been met.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet App. June 19, 2002).  

With regards to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  The 
Board requested additional development with respect to the 
veteran's claims, to include additional VA examinations.  The 
veteran failed to report for VA examinations, which were to 
be conducted on March 4, 2003.  In this regard, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 
38 C.F.R. § 3.655(b)(2002).  In any event, the veteran's 
attorney has specifically requested that the veteran not be 
scheduled for VA examinations and that the claims be rated 
based on the evidence of record.  

In addition, in the decision below, with respect to the 
veteran's claims for service connection for residuals of 
scarlet fever, claimed as a heart disorder and hypertension 
and a back disability, it has been determined by the Board 
that new and material evidence has been received in order to 
reopen the veteran's claims and, after a de novo review of 
the claims, service connection for the aforementioned 
disabilities has been established.  Therefore, there is no 
prejudice to the veteran in proceeding to considering all of 
his claims on the merits.  See Bernard v. Brown, 4 Vet. App. 
384, 393-394 (1993).

I.  Service Connection Claims

General Service Connection Laws and Regulations

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Where a veteran served 90 days or more during a period of 
war, and arthritis and/or a cardiovascular disorder becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such diseases shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R. § 3.309 (2002); 67 Fed. 
Reg. 67792-677793 (Nov. 7, 2002) (to be codified in pertinent 
part at 38 C.F.R. § 3.307). 

With respect to asbestos, VA recognizes that inhalation of 
asbestos fibers can produce fibrosis and tumors. The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract. Veterans Benefits Administration 
Manual M21-1, part VI, paragraph 7.21(a)(1).

Shoulder disorder and residuals of left inguinal hernia 
repair

In considering the claims for service connection for a 
shoulder disorder and residuals of left inguinal hernia 
repair on the merits, the Board finds that service connection 
for either disability is not warranted.  In support of the 
foregoing conclusion, the Board notes that the veteran's 
service medical records do not contain any clinical evidence 
of either a shoulder injury or disorder or an inguinal 
hernia.  The veteran's extremities and genito-urinary system 
were both found to have been normal on service discharge 
examination, conducted in July 1947.  Further, although the 
veteran has submitted previous claims to VA, he did not claim 
entitlement to service connection for either a shoulder 
disorder or an inguinal hernia until November 2000, decades 
after service discharge.  The first medical evidence of 
degenerative joint disease of the right shoulder and of an 
inguinal hernia was when the veteran was seen at a VA 
outpatient clinic in the late 1980's.  A VA outpatient 
report, dated in July 2000, reflects that the veteran 
underwent left indirect inguinal hernia repair.  While the 
evidence clearly establishes that the veteran currently has 
degenerative joint disease of the right shoulder and that he 
underwent surgery to repair a left indirect inguinal hernia, 
the record is devoid of medical evidence of a nexus between 
the aforementioned disabilities and the veteran's military 
service.  

In sum, the record shows the absence of any shoulder injury, 
shoulder pathology or an inguinal hernia during service or 
for many years thereafter and contains no competent medical 
evidence of a link between the aforementioned disabilities 
and military service.  38 C.F.R. § 3.303.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine; however, the preponderance of the evidence is 
against the veteran's claims and that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  As such, the claims are denied.

Lung disorder 

The veteran contends, in essence, that he currently has a 
lung disorder which is etiologically related to service, to 
include exposure to asbestos and/or paint fumes.  More 
specifically, he maintains that during his service with the 
United States Navy, his military occupational specialty was 
that of a seaman, that he was stationed aboard the U.S.S. 
PIEDMONT, and that he was exposed to paint and asbestos, 
which caused his current lung disorder. 

In considering this case on the merits, the Board finds that 
service connection for a lung disorder is not warranted.  In 
this regard the Board notes that the veteran's service 
medical records show no evidence of a lung disorder and that 
the veteran's respiratory system, to include an X-ray of the 
chest was normal, at service separation in July 1947.  
Service personnel records reflect that the veteran served as 
a seaman aboard the U.S.S. PIEDMONT from June 27, 1946 to 
July 18, 1947.  In September 2001, the National Personnel 
Records Center (NPRC) indicated that they had no way of 
determining to what extent the veteran was exposed to 
asbestos during his Naval service, that general 
specifications for ships during the veteran's period of 
service required that heated surfaces be covered with an 
insulating material and that it was highly probable that 
asbestos products were used to achieve that end.  Items that 
had insulation included piping, flanges, valves, fittings, 
machinery, boilers, evaporators, and heaters.  NPRC concluded 
that the veteran's occupation was that of a Seaman (SN) and 
that the probability of exposure to asbestos was minimal.  
However, NPRC indicated that a positive statement that the 
veteran was or was not exposed to asbestos could not be made.   

While the veteran has submitted previous claims to VA, he did 
not submit a claim for service connection for a lung disorder 
until November 2000, decades after service discharge in July 
1947.  The first post-service medical evidence of a lung 
disorder was not until June 2000, when the veteran seen at a 
VA outpatient clinic and was diagnosed as having chronic 
obstructive pulmonary disease.  A report, dated in April 
2001, submitted by the veteran's private physician, T. T. 
M.D., reflects that he had reviewed the veteran's claims 
file, to include his service medical records and post-service 
treatment records.  The veteran reported having been exposed 
to lead-based paint while serving aboard the U.S.S. PIEDMONT 
during his service with the United States Navy.  Dr. T 
indicated that the veteran had shortness of breath which 
might (italics added) have been related to paint exposure 
about the U.S.S. PIEDMONT.  The United States Court of 
Appeals for Veterans Claims has held that medical evidence 
must be more than speculative.  Bostain v. West, 11 Vet. App. 
124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Perman v. Brown, 5 
Vet. App. 237, 241 (1993; and Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993) (wherein the Court held that where a 
physician is unable to offer a definite causal relationship 
that opinion may not be utilized in establishing service 
connection as such an opinion is non-evidence).  However, 
even assuming, without conceding, that the veteran was 
exposed to asbestos and/or paint during his service as a 
seaman aboard the U.S.S PIEDMONT, the record is devoid of 
medical evidence of a nexus between any current lung disorder 
and his active Naval service, to include exposure to asbestos 
and/or paint.   

Conclusion

The evidence of a relationship between the veteran's military 
service and his shoulder disorder, currently diagnosed as 
degenerative joint disease of the right shoulder, status-post 
left indirect inguinal hernia repair and a lung disorder, 
currently diagnosed as chronic obstructive pulmonary 
disorder, is limited to the veteran's own statements and 
statements of his spouse; however, as laypeople, they are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the preponderance of 
the evidence is again the veteran's claims for the 
aforementioned disabilities and they must be denied.

Chest Pain 

The service medical records are negative for any complaints 
of chest pain.  An X-ray of the dorsal spine, dated in 
February 1946, showed a moderate left lateral scoliosis at 
the third and fourth bodies with associated narrowing of the 
3rd, 4th and 5th intercostal space on the right.  A July 1947 
separation examination was negative for any complaints of 
chest pain.  An X-ray of the chest was negative.   

Post-service private and VA treatment reports reflect that 
the veteran has complained of chest pain.  When seen in a VA 
outpatient clinic in May 2000, an assessment of coronary 
artery disease with chest pain, which sound musculoskeletal 
in nature, was recorded.  An April 2001 report, submitted by 
the veteran's private physician, T.T., M.D., reflects that he 
examined the veteran and reviewed both the appellant's 
service and post-service treatment records.  Dr. T indicated 
that the veteran's left chest wall pain was separate from his 
well-documented history of coronary disease with past bypass 
grafting.  Dr. T commented that it was "likely" that the 
veteran's chest wall pain was related to the moderate left 
lateral scoliosis noted during service.

As previously noted, the veteran's physician opined in April 
2001 that the veteran's left chest wall pain was separate 
from his well-documented coronary artery disease.  While the 
physician also speculated that it was likely related to 
scoliosis noted during service, such opinion does not offer a 
definitive causal relationship.  Further, service connection 
may not be established for developmental defects.  38 C.F.R. 
§ 3.303.  The veteran's complaints of chest pain are 
acknowledged.  But, these symptoms alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Additionally, while the veteran 
is competent to attest to experiencing pain in the chest, he 
is not competent to render a diagnosis of a chronic 
underlying pathology of the chest.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Objective evidence establishing the 
presence of a current disability must be of record.  Here no 
such evidence is present.  Accordingly, the preponderance of 
the evidence is against the claim. 38 U.S.C.A. § 5107(b); 
Ortiz, supra; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Macular Degeneration

The veteran contends, in essence, that his current macular 
degeneration of the eyes is a result of being exposed to 
sunlight while serving as a seaman aboard the U.S.S. PIEDMONT 
during his active service with the United States Navy. 

The service medical records, are devoid of complaints, 
treatment, findings or diagnoses indicative of an eye 
disability.  In this regard, during a July 1947 examination 
for separation, the veteran had 20/20 vision in both eyes.  
Likewise, the presence of macular degeneration is not 
demonstrated by competent medical evidence until April 2001, 
when the veteran received treatment from his private 
physician, T. T. M.D.  Reports, dated in April and July 2001, 
submitted by T.T., M.D. reflect that he had reviewed the 
veteran's records, to include his service medical records and 
post-service treatment reports.  After an examination of the 
veteran in April 2001, Dr. T indicated that appellant had 
macular degeneration, that he had lost a lot of his eyesight 
and that he had a hard time seeing.  The veteran reported 
that during his service with the United States Navy, he did a 
lot of painting aboard the U.S.S. PIEDMONT and that he used a 
lead-based paint, which Dr. T. concluded was likely, or as 
likely as not, to have been related to his macular 
degeneration.  

In a July 2001 report, Dr. T. indicated that he had examined 
the veteran and that he had had macular degeneration for 
about six years.  It was noted that the veteran had received 
treatment from various ophthalmologists and optometrists, to 
include an eye care specialist.  It was noted the veteran 
gave a history of sun exposure during service.  The veteran 
felt that the glaring sun off of the sea caused deterioration 
of his eyes and that it burned them.  The veteran also 
related that he painted the ship which necessitated him being 
in the sunlight.  He reported that he wore a sailor cap but 
that it did not shield him from the sunlight.  The veteran's 
bilateral acuity with and without glasses, bilaterally, was 
20/200 and 20/2000, respectively.  It was the opinion of Dr. 
T in July 2001 that it was at least as likely as not that the 
veteran's currently macular degeneration was related to his 
sun exposure from the service.  

The Board has been impressed and convinced by the appellant's 
consistency in his historical narrative over the years 
concerning the events in service aboard the U.S.S. PIEDMONT.  
Therefore, in light of the appellant's consistent narrative 
with respect to his exposure to sunlight aboard the U.S.S. 
PIEDMONT, service personnel reports reflecting that the 
veteran served aboard the U.S.S. PIEDMONT as a seaman, the 
opinion of Dr. T in support of the veteran's claim, and in 
the absence of any opinion to the contrary, the Board will 
resolve all doubt in the veteran's favor and grant the claim 
for service connection for macular degeneration of the eyes. 

II.  New and Material Evidence Claims

Finality/New and Material Evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2002).   The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994). Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

1.  Whether new and material evidence has been submitted to 
reopen the claims for service connection for residuals of 
scarlet fever, claimed as a heart disorder and high blood 
pressure 

In an October 1994 rating decision, the RO determined that 
medical evidence had not been submitted which demonstrated 
that the veteran had residuals of scarlet fever, to include a 
heart disorder and high blood pressure which had been 
incurred in or aggravated by service.  The veteran was 
informed of this decision by letter dated, November 9, 1994, 
and he did not appeal that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.  

In reaching their conclusion, the RO in October 1994 relied 
on the veteran's service medical records.  A February 1946 
service entrance examination report reflects that the 
veteran's blood pressure was 138/82.  In March 1946, the 
veteran was seen for complaints of a sore throat and fever.  
A diagnosis of scarlet fever was recorded at that time.  At 
service discharge in July 1947, the veteran's cardiovascular 
system was normal.  The veteran's blood pressure prior to and 
after three minutes of exercise was 120/78 and 118/76, 
respectively.  In making their determination in October 1994, 
the RO also relied on post-service VA and private treatment 
reports, dating from 1951 to 1988.  A VA hospitalization 
report, dating from January to February 1957, reflects that 
the veteran's heart was normal.  The veteran's blood pressure 
was 128/86.  The first post-service evidence of any heart 
disorder and high blood pressure was in the late 1980's, when 
the appellant was diagnosed by VA as having coronary artery 
disease and hypertension.  

In November 2000, the veteran filed a claim to reopen his 
claims for service connection for residuals of scarlet fever, 
claimed as a heart disorder and hypertension.  Since the 
October 1994 rating decision, the veteran has submitted 
treatment reports from his private physician, T. T., M.D., 
dated in April and July 2001.  In April 2001, Dr. T. reported 
that the veteran had numerous problems, such as a heart 
murmur, coronary artery disease and hypertension.  When the 
veteran was examined in April 2001, his blood pressure was 
140/90.  Dr. T reported that on a VA physical, conducted on 
February 14, 1946, the veteran's blood pressure was 138/82 
and that that blood pressure was the precursor of the 
veteran's current hypertension.  Dr. T further related that 
the veteran had been found to have a heart murmur by a Dr. M 
on January 22, 1991, and that he had been seen in service for 
both rheumatic and scarlet fever in March 1946.  Dr. T 
concluded that the veteran's rheumatic fever was likely to 
have contributed to his heart murmur.  In July 2001, Dr. T 
clarified his earlier report of April 2001 and stated that 
the veteran had a history of scarlet fever and a heart 
murmur, which was likely related to his scarlet fever.  Dr. T 
further noted that in service, the veteran had painted with 
lead based paint, which he inhaled, and which might have 
affected his heart.  A physical examination of the veteran's 
heart in July 2001 revealed that he had a  2/6 murmur, heard 
best on the left upper sternal border.  Dr. T concluded that 
the scarlet fever was at least as likely as not related to 
the veteran's current heart condition. 

The April and July 2001 reports of T. T., M.D, are new as 
they were not previously of record at the time of the RO's 
denial in October 1994.  Moreover, the aforementioned reports 
are so significant that they must be considered in order to 
fairly decide the merits of the claims because they relate 
the veteran's heart disorder, currently diagnosed as a heart 
murmur and coronary artery disease, and his hypertension to 
service.  Accordingly, reopening of the veteran's claims is 
in order.  The above-cited evidence are clearly material to 
the question of whether the veteran's heart disorder, 
currently diagnosed as a heart murmur and coronary artery 
disease, and hypertension are related to service, and for the 
purposes of determining materiality, is presumed credible.  
As such, the veteran's claims are now reopened.  38 C.F.R. § 
3.156(a).

Since new and material evidence to reopen these claims are 
already of record, no additional information or evidence is 
needed to substantiate the claims to reopen and there is no 
prejudice to the veteran as a result of the Board deciding 
these issues without first affording the RO an opportunity to 
consider the issues in light of the regulations implementing 
the VCAA.

With respect to the veteran's reopened claims, the Board 
notes that service medical records show that the veteran was 
diagnosed as having scarlet fever in March 1946.  Although 
the remainder of the service medical records are devoid of 
any clinical findings of a heart disorder or hypertension and 
that these disabilities were not diagnosed until the late 
1980's, the veteran's physician, Dr. T concluded, after an 
examination of the veteran and a review of both the service 
and post-service medical reports, that the veteran's blood 
pressure readings during service were a precursor to his 
current hypertension and that his current heart murmur was 
related to the in-service scarlet fever.  There is no other 
opinion to the contrary of record.  The veteran's contentions 
with respect to his heart disorder and hypertension are 
consistent with statements submitted by the appellant's 
spouse.  Based upon a review of the evidence as a whole, the 
Board is satisfied that the evidence supporting the veteran's 
claims is at least in equipoise with the evidence not 
supporting the claims.  Therefore, with resolution of doubt 
in the veteran's favor, service connection is warranted for a 
heart murmur and hypertension, residuals of scarlet fever.  
38 U.S.C.A. § 5107(b).



2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability

In a March 1957 rating decision, the RO determined that 
medical evidence had not been submitted which demonstrated 
that the veteran had a back disability which had been 
incurred in or aggravated by service.  The veteran was 
informed of this decision by letter dated March 22, 1957 and 
he did not appeal that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.  

In reaching their conclusion, the RO in March 1957 relied on 
the veteran's service medical records.  A service entrance 
examination report, dated February 21, 1946, reflects that 
the veteran's spine was found to have been normal.  An X-ray 
of the dorsal spine, dated February 21, 1946, revealed 
moderate left lateral scoliosis centered at the third and 
fourth bodies with associated narrowing of the third, fourth, 
and fifth intercostal spaces on the right, which was not 
considered disqualifying.  The remainder of the service 
medical records, to include a July 1947 discharge examination 
report were negative for any clinical findings related to the 
veteran's back.  Also of record at the time of the RO's March 
1957 decision were post-service private treatment reports, 
dating from 1951 to 1957.  The first post-service evidence of 
any back disability was in August 1951, when the veteran was 
seen by R. B. M.D.. At that time, a diagnosis of back strain 
was recorded.  When seen by Dr. B in February and October 
1955, diagnoses of possible degenerated intervertebral disc 
were entered.  Dr. B referred the veteran to another 
physician in Omaha, Nebraska.  

A statement, submitted by A. S. received by the RO in January 
1957, reflects that the veteran did not have any serious 
sickness or ailments prior to active service.  Mr. S related 
that since the veteran's discharge from service, he had had 
problems with his back and legs, and that it had increased to 
the point where he was unable to perform any labor. 

A report, submitted by Dr. S, dated in October 1955, reflects 
that the veteran had a long period of low back disability, 
with more frequent acute episodes over the previous two 
years.  In reporting the veteran's work, Dr. S related that 
the veteran took care of 320 acres, 240 of which were under 
cultivation, and that the appellant performed all the work 
himself.  It was the opinion of Dr. S that the veteran was in 
early stages of degenerative changes in the intervetebral 
disc at the lumbosacral level, and that his complaints of 
numbness in his lower extremities at times is due to 
posterior protrusion rather than actual herniation.  Dr S. 
indicated that he had fitted the veteran with a low back 
brace with a posterior apron, which the appellant was 
instructed to use as a work garment.  Dr. S concluded that 
the veteran's back disability would continue to be a real 
problem over a long period of time and would be liable to 
acute episodes with actual herniation and nerve root 
compression.  A VA hospitalization report, dating from 
January to February 1957, reflects that the veteran 
complained of having lumbar pain since 1947, and of numbness 
of the anterior thighs on standing for the previous three 
months.  The veteran reported that in 1947, shortly after he 
was discharged from service, there was a gradual onset of low 
back pain almost every day.  The veteran indicated that the 
pain was midline, was not localized to either side and was 
aggravated by stooping or exercise.  He related that the pain 
had been constant since 1947 and that it might have become 
slightly worse.  After an examination of the veteran, a 
diagnosis of chronic lumbar strain was recorded.

Evidence added to the record since the RO's March 1957 rating 
decision includes, VA and private reports, dating from 1988 
to 2001.  A VA hospitalization report, dating from January to 
February 1988 reflects that the veteran was admitted to the 
facility with a history of having low back pain of 35 to 40 
years, which initially started after he was thrown into the 
air by a hog and landed on a five gallon bucket on his back.  
The veteran related that he did not have a history of any 
recent strain to his back and that he had not done anything 
to aggravate his back.  The veteran stated that his back 
began to hurt approximately two weeks ago and that the pain 
increased until the previous evening, when he was unable to 
sleep.  It was noted that the veteran's occupation was that 
of a farmer.  At discharge, a diagnosis of acute lumbosacral 
strain was recorded.  Reports, dated in April and July 2001, 
were submitted by the veteran's physician, T. T., M.D..  A 
review of the April 2001 report reflects that the Dr. T had 
examined the veteran and had reviewed his claims file to 
include both his service and post-service medical records.  
Dr. T indicated that the veteran had a history of low back 
pain since service, which was noted in his VA records.  

When evaluated by Dr. T in July 2001, it was reported than 
the veteran had had a back problem for many years.  The 
veteran reported that during service, he lifted a lot, which 
including bending and twisting.  For example, the veteran 
reported having to lift five gallon buckets of paint and 
having to pour them into smaller buckets.  He related that 
the deck was wet most of the time and that it was very easy 
to slip.  The veteran indicated that he slipped one time but 
he was unable to remember any time in particular where he 
really injured himself.  After an evaluation of the veteran's 
back, Dr. T indicated that the veteran had a chronic back 
condition which was at least as likely as not to be related 
to his years in the service.     

The April and July 2001 reports of T. T., M.D, are new as 
they were not previously of record at the time of the RO's 
denial in March 1957.  Moreover, reports, submitted by T. T., 
M.D., dated in April and July 2001, are so significant that 
they must be considered in order to fairly decide the merits 
of the claims because they relate the veteran's back disorder 
to service.  Accordingly, reopening of the veteran's claims 
is in order.  The above-cited evidence is clearly material to 
the question of whether the veteran's back disorder is 
related to service, and for the purposes of determining 
materiality, is presumed credible.  As such, the veteran's 
claims are now reopened.  38 C.F.R. § 3.156(a).

With respect to the veteran's reopened claim, the Board notes 
that the service medical records are negative for any 
evidence of any injury to the back and there is no evidence 
of a back disability, to include arthritis of the back until 
the mid 1950's.  The July 2001 opinion of Dr. T is not 
supported by the contemporaneous service medical records, and 
post-service initial demonstration of a back disability years 
after service.  Dr. T's opinion is based on the subjective 
medical history as reported by the veteran, and as such, is 
not probative.  As the preponderance of the evidence is 
against the claim, service connection is not warranted for a 
back disability.  


ORDER

Service connection for a shoulder disorder, currently 
diagnosed as degenerative joint disease of the right 
shoulder, is denied. 

Service connection for residuals of inguinal hernia surgery 
is denied. 

Service connection for a lung disorder, currently diagnosed 
as chronic obstructive pulmonary disease, is denied. 

Service connection for a chronic disability manifested by 
chest pain is denied.

Service connection for macular degeneration is granted.

New and material evidence having been received, reopening of 
the claims for service connection for currently diagnosed 
heart murmur and hypertension, claimed as residuals of 
scarlet fever, and a low back disability, is granted.

Service connection for a heart murmur, residual of scarlet 
fever, is granted.

Service connection for hypertension, residual of scarlet 
fever, is granted.

Service connection for a back disability is denied.



		
	U. R. POWELL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

